COOK, Judge
(dissenting):
I disagree with the majority’s conclusion that military jurisdiction does not exist. The fake substance sold by the accused was prepared on base and some of the preliminary negotiations for its sale were also accomplished on base. In my opinion, these circumstances invest the offense with sufficient military connection to make it subject to trial by court-martial.
My conclusion as to the existence of court-martial jurisdiction requires that I consider the other issues upon which we granted review. These are: Whether the evidence is insufficient in law to support the findings of guilty; and, whether the trial judge erred to the prejudice of the accused by rejecting a defense proffer of testimony. Central to both is the knowledge of CID informant Naughton that the *338substance to be sold by the accused to undercover agent Werth was not the drug the accused represented it to be. The matter is important because the accused was charged with obtaining money by false pretense, with the pretense being that the substance of the sale was LSD, whereas it was, in fact, clear celluloid between strips of cellophane tape. As the Manual notes, a false pretense “need not be the sole cause inducing [one] to part with his property,” but it must “be an effective (and intentional) cause.” Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 200a (5). Conceding such knowledge on the part of Naughton, the question then is whether the evidence is sufficient to support a finding, beyond a reasonable doubt, that Agent Werth had no such knowledge.1
Appellate defense counsel contend that as an informant, Naughton’s knowledge must, as a matter of law, be imputed to Agent Werth. Imputation of knowledge of a fact possessed by one person to another depends upon the existence of a relationship between them of such nature that communication can be expected as a matter of common experience or as a necessary incident to the relationship. Recently, the majority perceived a sufficient “unity of function” between the staff judge advocate and trial counsel to allow imputation to the staff judge advocate of knowledge of an agreement between trial counsel and a government witness of a kind that would disqualify the staff judge advocate from participating in the post-trial review; but it went on to observe that independent evidence could establish that the staff judge advocate did not endorse or otherwise accede to the promise. United States v. Johnson, 4 M.J. 8 n. 4 (C.M.A.1977); cf. United States v. Dickenson, 6 U.S.C.M.A. 438, 453, 20 C.M.R. 154, 169 (1955).
In my opinion, the relationship between a criminal informant, such as Naughton, who was, himself, a dealer in prohibited substances, and police agents is just too tenuous to impute to the agent knowledge of material facts possessed by the informant as to an offense he has reported. In any event, assuming that the relationship of informant-agent, by itself, justifies an inference that the informant communicated to the agent all the material facts that he knew, I am certain, as Johnson indicates, that the inference can be overcome by evidence that a particular fact was not communicated. I am satisfied that there is ample evidence to justify a finding by the trial judge that there was no communication by Naughton to the agents of the nature of the substance to be sold by the accused.
Among other things, the Court of Military Review did not find, and there is not a shred of direct evidence to indicate, that Naughton informed any agent that he knew the true nature of the substance. The testimony of Agent Werth amply supports a conclusion that he had no information from Naughton as to the true nature of the substance the accused would tender at the sale. I conclude from this record that substantial evidence supports the findings of guilty, and I would, therefore, affirm the decision of the Court of Military Review.

. It is worth noting that on the argument on the defense proffer of Naughton’s testimony, trial counsel represented, without objection by defense counsel, that the Government’s “sources” indicated Naughton did not know at the time of the transaction in issue that the substance to be sold by the accused was fake.